Citation Nr: 1701099	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  08-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neurological disability of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board, and, in November 2014 and February 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDING OF FACT

The Veteran's neurological disorder of the bilateral upper extremities is proximately due to the his previously service connected cervical spine disorder.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was previously granted service connection for a cervical spine disorder.  See July 2013 Rating Decision Codesheet.  The Veteran's neurological disorder of the bilateral upper extremities was found by medical expert to be proximately due to his cervical spine disorder.  See December 2016 VA Specialist Opinion.  As this decision is considered a fully grant of the Veteran's prayer of relief, any failure on VA's part to notify or assist the Veteran is deemed harmless error.


ORDER

Service connection for a neurological disability of the bilateral upper extremities is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


